EXAMINER'S AMENDMENT
	This action is a response to the communication received on 3/22/2021. Examiner acknowledges the amendments made to claims 2, 3, 6, 7, 10, 14, 15, and 16 and the cancellation of claim 19.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A method, comprising:
subjecting a subcutaneous medical device containing a magnet to a magnetic field of at least 0.2 T, thereby imparting a torque onto the magnet, the torque having a component in a plane normal to a surface of skin of [the] a recipient; and
	limiting at least a portion of the torque of the magnet that is imparted to a support apparatus of the medical device supporting the magnet via structure of the subcutaneous medical device.

4. (Currently Amended) The method of claim 1, wherein:
the action of limiting at least a portion of the torque of the magnet that is imparted to the support apparatus of the medical device includes permitting the magnet to slide relative to the support apparatus such that the support apparatus expands from a contracted state, thereby transferring 

6. (Currently Amended) The method of claim 4, wherein:
the action of limiting at least a portion of the torque of the magnet that is imparted to [a] the support apparatus of the medical device includes limiting at least a portion of the torque of the magnet that is imparted into tissue of the recipient of the medical device.

7. (Currently Amended) The method of claim 4, wherein: 
the action of limiting at least a portion of the torque of the magnet that is imparted to [a] the support apparatus of the medical device includes limiting effectively all of the torque of the magnet that is imparted into tissue of the recipient of the medical device.

10. (Currently Amended) The implantable medical device of claim 8, further comprising:
a plurality of separate structural components of greater rigidity than the body, said structural components being at least partially embedded in the body, wherein one of the plurality 
the structural components resist rotation of the magnet apparatus within the body.

12. (Currently Amended) The implantable medical device of claim 8, wherein the medical device further comprises:
a first plate; and
a second plate separate from the first plate, wherein
the magnet apparatus is restrained from rotating beyond an initial amount within the body by the first and second plates,
the magnet apparatus has a width and height, wherein the height is less than the width; the first plate is located on a top side of the magnet apparatus,
the second plate is located on a bottom side of the magnet apparatus opposite the top side,
the plates extend in a direction normal to the direction of the height,
the plates have a width and a height, wherein the height of the plates is less than the width of the plates;
the width of the plates is greater than the width of the magnet apparatus; and
the width of the plates is at least about parallel to the width of the magnet apparatus.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,130,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a method, as claimed by Applicant, that subjects a magnet in a subcutaneous medical device to a magnetic field that imparts a torque to the magnet and limits a portion of the torque of the magnet that is imparted to a support apparatus of the medical device that supports the magnet via structure of the subcutaneous medical device.
Claims 2-7 are dependent on allowable matter from claim 1 and are allowed.

In regards to claim 8, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the implantable medical device resists rotation of the magnet apparatus relative to the body in at least one plane when subjected to an externally generated magnetic field that imparts a torque on the magnet apparatus due to a component relative to which the magnet apparatus is slidable when the component is located within the body.
Claims 9-14 are dependent on allowable matter from claim 8 and are allowed.

In regards to claim 15, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the body has a slit that enables passage of the magnet and tis located in a sidewall of the body, where the sidewall is between a top and a bottom of the body.
Claims 16-18 and 20 are dependent on allowed matter from claim 15 and are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791